SUPPLEMENTAL OPINION ON REHEARING Mr. JUSTICE JONES delivered the opinion of the court: On April 30, 1981, this court entered an order affirming the revocation of defendant Jimmie C. Hale’s probation for the offense of felony theft. Defendant was resentenced to two years’ imprisonment. In his petition for rehearing defendant points out that this court failed to address his contention that the two-year sentence of imprisonment was excessive. We have granted rehearing in order to address this issue. Although we did inadvertently fail to address that issue in our opinion, it was not because we failed to consider the merits of that claim. We do not believe that the two-year sentence imposed here was an abuse of discretion, given the circumstances of the offense and defendant’s prior record for thefts. (People v. Perruquet (1977), 68 Ill. 2d 149, 368 N.E.2d 882.) We note, too, that the sentence imposed was the minimum term of imprisonment. We therefore affirm the sentence imposed by the trial court. Affirmed. HARRISON and KARNS, JJ., concur.